DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 3, 2021, has been entered.
Response to Amendment
		Applicant’s amendment and remarks filed November 3, 2021, are responsive to the office action mailed August 4, 2021.  Claims 1-20 were previously pending and claims 1-2, 6-7, 9-12, and 14-20, have been amended.  Claims 1-20 are therefore currently pending and considered in this office action.
Pertaining to claim objection in the previous office action
Claim 20 was objected to because of informality.  The amendment has resolved this matter and this objection is withdrawn.
Pertaining to rejection under 35 USC 112 in the previous office action
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first 
paragraph, as failing to comply with the written description requirement. The amendment has modified the claims to remove the previously offending limitations but has replaced them with similarly problematic limitations.  As a result the rejection must be maintained based on a modified rationale.
Claims 1-20 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The amendment has overcome this ground of rejection.
Pertaining to rejection under 35 USC 101 in the previous office action
		Claims 11-17 and 20 were rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The amendment has overcome this ground of rejection.  As noted in applicant’s remarks independent claims 11 and 15 have been amended to conform substantially with claim 1.  Claim 1 was previously eligible as explained in the office action mailed August 4, 2021.
Pertaining to rejection under 35 USC 103 in the previous office action
Claims 1-20 were rejected under 35 U.S.C. 103 as being unpatentable over Cockrill et al. (Paper No. 20210309; Pub. No. US 2003/0208442 A1) in view of Aliabadi et al. (Paper No. 20210706; Pub. No. US 2009/0281927 A1).  The amendment has overcome this ground of rejection.

Response to Arguments
Pertaining to rejection under 35 USC 103 in the previous office action
Applicant’s arguments, see remarks filed November 3, 2021, with respect to the rejection of claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Cockrill et al. (Paper No. 20210309; Pub. No. US 2003/0208442 A1) in view of Aliabadi et al. (Paper No. 20210706; Pub. No. US 2009/0281927 A1), have been fully considered and are persuasive.  This rejection of claims 1-20 has been withdrawn.
As noted above the amendment has overcome this ground of rejection.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to introduce
“a second webpage associated with a second online seller server… wherein the second online seller server is different from the first online seller server and the service provider server…; modifying… the first webpage by (i) inserting a second presentation of the second product offered for sale on the second webpage associated with the second online seller server into the first webpage and … wherein the second presentation of the second product and the first presentation of the first product share first one or more common visual characteristics, and wherein the first buy selector and the second buy selector share second one or more common visual characteristics;… purchasing the second product from the second online seller server…”.  Claim 1, with similar language in claims 11 and 15.

The disclosure does not introduce, identify, or otherwise describe the claimed “second webpage,” “second online seller server,” or wherein the first and second presentation of first and second products and the first and second buy selectors share “one or more common visual characteristics.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 11, and 15, recite inter alia
“a second webpage associated with a second online seller server… wherein the second online seller server is different from the first online seller server and the service provider server…; modifying… the first webpage by (i) inserting a second presentation of the second product offered for sale on the second webpage associated with the second online seller server into the first webpage and … wherein the second presentation of the second product and the first presentation of the first product share first one or more common visual characteristics, and wherein the first buy selector and the second buy selector share second one or more common visual characteristics;… purchasing the second product from the second online seller server…”.  Claim 1, with similar language in claims 11 and 15.


“The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.” Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art. (MPEP 2163.I(A)).
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the claim, applicant must identify the corresponding features and the structure or other means for their implementation, with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this office action.

Potentially Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the objection under 37 CFR 1.75(d)(1) and the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.  It is noted however that the subject matter distinguishing these claims from the prior art relies 

The following is a statement of reasons for the indication of potentially allowable subject matter.
The independent claims recite a method, manufacture, and system, comprising inter alia:
“detecting, …a service provider server, that a first webpage associated with a first online seller server is accessed by a user device, wherein the first online seller server is different from the service provider server …; determining… a user profile of the user based on data stored on the user device; subsequent to the detecting, determining … a second product offered for sale on a second webpage associated with a second online seller server based on querying a composite product catalog using the user profile and the first product, wherein the second online seller server is different from the first online seller server and the service provider server…; modifying… using an application programming interface (API) associated with the first online seller server, the first webpage by (i) inserting a second presentation of the second product offered for sale on the second webpage associated with the second online seller server into the first webpage and (ii) providing, on the first webpage, a first buy selector associated with the first product and a second buy selector associated with the second product, wherein the second presentation of the second product is and the first presentation of the first product share first one or more common visual characteristics, and wherein the first buy selector and the second buy selector share second one or more common visual characteristics; … in response to receiving the indication, automatically generating … a purchase transaction for purchasing the second product from the second online seller server without redirecting the user away from the modified first webpage associated with the first online seller server;” Claim 1.

As noted in applicant’s argument the above elements added by the amendment in combination with the remaining body of limitations successfully distinguishes the claims from the previously relied upon prior art.  In combination with the remaining 
The most closely applicable prior art has been previously introduced and distinguished by amendment and argument during prosecution.  The most closely applicable prior art not previously discussed is Black (Patent No. US 9,589,295 B2).
Black teaches a single purchase request including two products from two merchants that results in the purchase of both products from both merchants through two websites using two installations of a browser application running within first and second virtual machines.  However Black does not anticipate nor does it fairly and reasonably render obvious the above identified limitations.
In light of the above and examiner’s overall review of the prior art it is examiner’s conclusion that the body of prior art currently known to the examiner does not alone or in combination disclose, anticipate, or otherwise fairly and reasonably render obvious the above noted features of the present claims.  It should be noted that this conclusion 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        February 26, 2022